The offense is robbery by assault; penalty assessed at confinement in the penitentiary for five years.
The alleged injured party, J. R. Miller, testified that he was sixty-three years of age; that he was afflicted with high blood pressure, and that he earned his livelihood by raising and selling chickens.
On the day of the alleged offense, he took some chickens to Houston for the purpose of selling them. While engaged in that *Page 19 
enterprise he was approached by the appellant, Willie Mae Darrett, who said she wanted to buy a chicken and asked appellant to deliver it to her home which was near by. She accompanied Miller by standing on the fender of his truck. Upon reaching her home, she told Miller that her mother was sick and asked him to bring the chicken to the house. As Miller got to the front door, the appellant threw her hand in his pocket. By this time the codefendant, Grace Haynes, appeared and grabbed Miller by his right arm. A scuffle ensued during which Willie Mae Darrett took two pocketbooks from Miller's left pocket while Grace Haynes held him. The two women then ran to the back end of the room, opened a door and went in. After removing the money from the pocketbooks the appellants threw them at Miller from across the room and said: "Get out of here." According to Miller, the two pocketbooks contained about $5.00 or $6.00 in silver and between $35.00 and $40.00 in currency. Miller testified that he went to the appellants' house for the purpose of delivering the chicken and for no other purpose. He said he had never seen either of the appellants until the time he was robbed by them.
The appellant, Willie Mae Darrett, testified that she saw Miller on Lyons Avenue on the corner of Hill Street; that he was fixing some crates in the back of his truck at the time. As she was passing his truck, Miller accosted her and asked where she was going. She said she was going home and Miller asked to go home with her, to which she agreed. She got in his truck and rode with him to her home. Upon reaching her home, Miller said he would bring a chicken with him so as to make it appear that he was making a sale. They went into the bedroom and there engaged in the act of sexual intercourse for which Miller paid her fifty cents. According to the appellant, as Miller was pulling up his trousers, he "hit himself" and then grabbed her. A scufflle ensued. The appellant, Grace Haynes, then appeared and asked Miller what was the matter. He replied that the appellant, Willie Mae Darrett, had his purse. The purse was later found on the floor. It was picked up by the appellant and given to Miller. He then picked up his chicken and went on out. Appellant denied that she took Miller's money. She testified that Miller was drunk at the time he came to her house. She denied hitting Miller or holding him in any way. Appellant said that when she heard that the officers were looking for her, she went to the police station and surrendered. She admitted in her testimony that she was a common prostitute.
The appellant, Grace Haynes, testified that she knew Miller; that she had seen him a week before the date of the occurrence *Page 20 
upon which the prosecution is based. On the day in question, she saw Miller in the room with Willie Mae Darrett. He was holding on to his pants with one hand and was telling her that she wasn't going out of the room. Willie Mae Darrett did not have on any clothes at the time. Grace Haynes asked Miller what was wrong, and he replied that Willie Mae Darrett had his purse. The purse was finally found on the floor near the bed. It was picked up and handed to Miller. After Miller had buttoned up his clothes, he picked up his chicken and walked out. Grace Haynes admitted on cross-examination that she was a common prostitute; that Miller came there and "filled a date" with this other woman. She denied holding Miller at any time. She said she did not help take his money out of his pocket; that neither of them took any money from Miller.
J. G. Irwin, a police officer of Houston, testified that he had occasion to see Miller on the day of the alleged robbery; that he was in company with Miller for about an hour or more and that Miller was perfectly sober at that time.
Miller testified in rebuttal that the appellant, Willie Mae Darrett, did not get in his truck but "just hung on the side." When he stopped his truck at her house, she said: "Come over here, and I will pay you; bring the chicken." Miller walked to the porch and stopped. She then put her hand in his pocket, and Grace Haynes grabbed his right arm. Miller said he could not get loose until they had taken both purses out of his pocket. From his testimony we quote:
"The reason I let those women have my money and pocketbooks is they overpowered me. I couldn't help myself. It was impossible for me to get loose from them. * * * I worked until I gave out trying to get loose from the negroes, and when I gave out, they got my money."
Miller denied having had intercourse with either of the appellants, and stated that he had never "fooled with niggers" at any time. He also stated that he had never seen either of the appellants until the day he was robbed by them.
The only question presented for review is the sufficiency of the evidence, the substance of which has been set out above.
In support of the contention that the facts do not reveal a case of robbery, counsel for appellants cites, among others, the case of Harris v. State, 118 Tex.Crim. Rep.. While the facts in the Harris case, supra, show some similarity to those in the present instance, still it is thought that the evidence in the appeal under consideration is such as to justify the trial court in approving the verdict of robbery rendered by the jury. In other words, the facts in the present case are such as to warrant *Page 21 
the jury in concluding that Miller's property was taken by force, which would characterize the offense as robbery. The evidence shows that Miller was a man over sixty years of age; that he was afflicted with high blood pressure; that both appellants were common prostitutes and were about twenty years of age; that one of the appellants held Miller by his right arm while the other grabbed the pocketbooks from his pocket. It is true that there is some conflict in the testimony of the witnesses who testified upon the trial. However, the case was submitted to the jury upon the conflicting issues and resolved by them in favor of the State. The jury are the exclusive judges of the facts proven, the credibility of the witnesses, and the weight to be given the testimony, and their verdict, when based on conflicting evidence, is binding upon the appellate court. See Boyd v. State, 59 S.W.2d 145; Milner v. State, 69 S.W.2d 408; Partain v. State, 91 S.W.2d 34; Hodge v. State, 56 S.W.2d 871.
Deeming the evidence sufficient to sustain the conviction, and perceiving no error justifying a reversal, the judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.